PER CURIAM.
Appellant appeals convictions and sentences for sexual battery and armed robbery, both with a firearm. He contends that (1) a pretrial identification procedure was impermissibly suggestive, and (2) oral and written confessions were obtained by procedures which violated his constitutional rights. The trial court’s resolution of the factual disputes is clearly supported by the evidence. On the legal authority of Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972) and Wigfall v. State, 323 So.2d 587 (Fla. 3d DCA 1975), the convictions are
Affirmed.